t c memo united_states tax_court gary m and trudy j weichlein petitioners v commissioner of internal revenue respondent docket no filed date murray h falk for petitioners linas n udrys for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure plus an accuracy- related penalty under sec_6662 in the amount of dollar_figure all section references are to the sec_1 in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioners are entitled to deduct away from home expenses respondent failed to address the accuracy-related_penalty issue in her brief or reply brief and we conclude that respondent has conceded that issue see rule e 89_tc_46 this case was submitted fully stipulated and the stipulated facts are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners resided in catheys valley california at the time the petition was filed hereinafter all references to petitioner are to petitioner trudy j weichlein petitioner was born in santa barbara california and graduated from high school in saugus california in petitioner married george m weichlein mr weichlein in and they have one daughter born in in petitioner moved with her husband and daughter from boron california to catheys valley california boron is located in southern california near edwards air force base and within miles of victorville california catheys valley is located just north of the geographic center of california due east of san jose even if we did not treat respondent's failure to brief this issue as a concession we would find for petitioners on this issue based upon their reliance on a competent experienced return preparer in claiming these deductions the record is silent as to the reason for the move to catheys valley petitioner and her family have resided in catheys valley since petitioner and her husband own real_property are registered to vote and have registered their vehicles in catheys valley since petitioner has maintained a checking account within miles of catheys valley since petitioner's daughter attended public schools located in catheys valley from through and continues to reside with petitioner in catheys valley since retirement in mr weichlein has resided in the family residence in catheys valley petitioner was occupied full time as a homemaker from the time she moved to catheys valley in until date at which time she accepted employment as a dispatcher3 for desert construction co desert at a road construction site at which her husband was also employed north of bishop california approximately miles from catheys valley she commuted daily with her husband between their residence in catheys valley and that location approximately to hours each way for more than month during which they worked 8-hour days petitioner was also employed as a dispatcher by desert at a road construction site in trona california approximately employment history between and the record does not reflect petitioner's training or miles from catheys valley from november of until february of and at a road construction site at ocitillo california near the mexican border and approximately miles from catheys valley from april through october of she was unemployed from february to date during which time she resided at her residence in catheys valley the following table illustrates petitioner's employment history for the years through the parties have stipulated that petitioner expected each of these jobs generally to last only for a short_period of time and that for each job she remained overnight near the job site during the work week because of its distance from catheys valley and returned to her residence in catheys valley on most weekends distance1 employer position location desert desert desert bishop cal dispatcher dispatcher trona cal dispatcher octillo cal desert barstow cal cal cal irwin cal riverside cal inyokern cal california city cal inyokern cal hot plant operator date hot plant operator date hot plant operator date hot plant operator date hot plant operator date hot plant operator date hot plant operator date hot plant operator date - - start date end date approximate duration date date date date date date month sec_4 months months date date date date date date date date months months baker months baker months fort 6_month sec_3 month sec_2 month sec_3 month sec_245 hot plant foreman victorville cal hot plant foreman inyokern cal hot plant foreman dunmovin cal hot plant foreman inyokern cal hot plant foreman cal victorville cal inyokern cal victorville cal hot plant foreman hot plant foreman hot plant foreman crane oiler san francisco cal crane oiler sacramento cal stockton cal hot plant foreman victorville cal hot plant foreman needles cal hot plant foreman inyokern cal hot plant foreman victorville cal hot plant foreman needles cal hot plant foreman laughlin nev hot plant oiler bakersfield cal hot plant oiler coalvale nev fontana lucerne valley cal fontana equipment oiler pile dynamics engineer date date date date date date date date month sec_3 months month sec_1 month date date weeks independence date date weeks date date weeks date date week date date date apr date date date date date date date date month month sec_4 month sec_2 month sec_4 month sec_2 months date date weeks date date months date date weeks date date weeks date date weeks date date months hot plant foreman date date victorville cal fontana cal fontana cal hot plant operator date hot plant operator date date date months months anaheim months victorville this column represents the number of miles from the construction site to catheys valley we could not locate coalvale nev but there is a coaldale nev approximately miles north and west of bishop we were stockton and probably the victorville barstow also unable to locate ft irwin except for bishop san francisco sacramento coaldale independence and inyokern all of the locations are either generally in vicinity or further from catheys valley than catheys valley is from victorville the stipulation of facts does not identify petitioner's employer for these periods of employment anaheim i sec_73 miles from victorville - -6 when petitioner was employed as a hot plant operator4 in november and date in barstow california she became a member of the international union of operating engineers local local local has jurisdiction over all of california south of bakersfield nevada and over part of arizona the hiring of hot plant operators is done entirely through union halls during periods of unemployment petitioner registered for work with local and occasionally with local which has jurisdiction over california north of bakersfield and over oregon and washington the nearest union hall to petitioner is located in atwater california approximately miles from catheys valley as a hot plant operator and foreman petitioner is required to use and therefore owns various tools including wrenches hammers prying bars voltage meters tool chests and incidental tools petitioner takes these tools with her to each job location a hot plant is a transportable apparatus containing four components feeder weigh belt driver drum and silo and a control room the hot plant produces hot asphalt from dried and graded crushed rock and heated graded oil or sand for road paving the hot plant is normally located near the pit producing the rock the asphalt is transported by truck from the hot plant to the portion of the road upon which it is laid hot plant operations are seasonal in the high areas of california nevada and arizona because the outside temperature must be degrees fahrenheit and rising to lay asphalt on public roads the hot plant operator controls the delivery of materials to the plant the processing of materials in the plant the mixture of the asphalt the delivery of the asphalt to trucks at the plant and the dispatch of trucks to the job in the absence of a dispatcher and performs and supervises the repair and maintenance of the plant - -7 and stores them at her residence in catheys valley when she is not employed elsewhere when petitioner was employed by fontana paving co fontana in lucerne valley from date through date she brought her recreational vehicle to lucerne valley and resided in it during her period of employment there except for those weekends she returned to catheys valley during her employment in lucerne valley petitioner learned to fly an airplane and obtained a private pilot's license when petitioner was hired in date by fontana to work in victorville her employment was expected to last for months while david cooley was running the hot plant in lucerne valley because additional work at the lucerne valley plant required mr cooley's presence petitioner remained at victorville until date while petitioner was employed in victorville she rented living accommodations from alison criffield and stored her recreational vehicle on ms criffield's property petitioner stayed in victorville during the week because of its distance from catheys valley and returned to catheys valley during most weekends when mr cooley returned to the victorville plant in date petitioner returned to her residence in catheys valley with no expectation of being rehired to work at or near victorville in the foreseeable future petitioner put her name in at the hiring halls - -8 in date petitioner was rehired by fontana through local she was instructed to report to vernon paving co vernon at its hot plant in anaheim california petitioner was informed that she would run the anaheim hot plant for weeks within which time vernon expected to have another operator to replace the operator who had quit without notice she was told that she would then go to fontana's victorville hot plant to replace mr cooley who was absent for a short_period of time understanding that her employment in anaheim would last weeks petitioner drove to victorville on date and made arrangements to stay with ms criffield in victorville petitioner resided with ms criffield until date except for those occasions when she stayed overnight in anaheim or in catheys valley on date walter bludder supervisor of the vernon hot plants located in anaheim irvine and irwindale instructed petitioner to train steve guerrero to operate the anaheim plant although the training was expected to last weeks the training did not go well and extended into february on date petitioner was informed by jim collie supervisor of the victorville vernon and fontana were at that time both owned by boral resources petitioner was hired through the union hall by fontana which rented her services to vernon payments for petitioner's services were made to fontana on purchase orders from vernon to avoid the necessity of further union hall involvement week as opposed to dollar_figure per night in anaheim petitioner could stay with ms criffield for dollar_figure per - -9 plant that he was bringing her to victorville even though mr guerrero had not developed the skills necessary to operate the anaheim plant on date mr collie told petitioner to return to the anaheim plant on date petitioner was informed that she was to train a new person norman bateman to run the anaheim plant on date petitioner was informed that she would run the victorville plant beginning on date for a short_period of time because mr cooley was leaving that same day to run the lucerne valley plant on date petitioner was told to report to the victorville plant on date on or about date petitioner brought her recreational vehicle to the adelanto rv park near victorville and resided in it until date except for those occasions when she stayed overnight in anaheim hotels or her residence in catheys valley from date through date petitioner drove almost daily between victorville and anaheim in addition petitioner was frequently sent to hot plants located in upland irwindale and irvine to conduct in-house training of hot plant operators and to conduct quality tests either en route between anaheim and victorville or from anaheim during this period petitioner either drove her automobile or flew her airplane which she purchased on or about date between victorville and catheys valley on most weekends from june to date petitioner was employed as hot plant operator in victorville at the time she entered that employment it was expected to last a short_period of time while she was employed in victorville petitioner remained there during the week because of its distance from catheys valley and returned to catheys valley on most weekends during petitioner was the primary provider for her family petitioner and mr weichlein continued to incur and pay mortgage payments real_estate_taxes utility costs and all other expenses of owning and maintaining their residence in catheys valley on the schedule a attached to petitioners' form_1040 for taxable_year petitioners claimed unreimbursed employee_expenses in the amount of dollar_figure a portion of this amount represents travel meals_and_lodging expenses_incurred by petitioner in connection with her employment specifically petitioner claimed rent in the amount of dollar_figure meals in the amount the parties stipulated that dollar_figure for work boots dollar_figure for work tools and dollar_figure for union dues are allowable as deductions under sec_162 subject_to the sec_67 2-percent limitation this will be reflected in the rule computation of dollar_figure mileage in the amount of dollar_figure and airplane expenses in the amount of dollar_figure respondent disallowed the expenses claimed by petitioner for meals lodging and travel respondent contends that during taxable_year petitioner's tax_home was in victorville california thus respondent argues that petitioner was not away from home and the expenses are not deductible respondent concedes on brief however that petitioner when working in anaheim was temporarily away from her tax_home in victorville and therefore is entitled to deductions for appropriate travel expenditures if any in connection therewith alternatively respondent contends that if petitioner's employment in victorville is considered temporary the expenditures incurred for weekend commutes to catheys valley lack a business_purpose and are not deductible petitioner contends that the travel expenditures were incurred while she was away from home and that her tax_home was in catheys valley in addition petitioner contends that respondent's alternative issue was not raised in the notice of percent as required by sec_274 this amount represent sec_262 days at dollar_figure per day less mile this amount represents big_number miles pincite cents per this amount represents dollar_figure for fuel dollar_figure for insurance dollar_figure for interest dollar_figure for tie-down fees dollar_figure for other expenses less dollar_figure for personal_use and dollar_figure for depreciation less dollar_figure for depreciation attributable to personal_use deficiency or the pleadings and should not be considered by the court however if the alternative issue is considered petitioner argues that respondent bears the burden_of_proof on this new issue and has failed to carry that burden we begin by noting that determinations by the commissioner are presumed correct and the taxpayer has the burden_of_proof to overcome that presumption rule a the fact that the case is fully stipulated does not change the burden_of_proof 95_tc_82 affd 943_f2d_22 8th cir sec_162 allows taxpayers to deduct the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including traveling expenses including amounts expended for meals_and_lodging while away from home in the pursuit of a trade_or_business the supreme court has established a three-prong test for allowing deductions under sec_162 the expense must be reasonable and necessary incurred while away from home and incurred in the pursuit of a trade_or_business 326_us_465 as a general_rule if a taxpayer is employed permanently or for an indefinite time away from his usual abode home for the purposes of sec_162 means the vicinity of the taxpayer's principal place of employment and not where his or her personal residence is located 608_f2d_1269 9th cir affg in part and revg in part 67_tc_426 74_tc_578 however under the exception to this rule a taxpayer's personal_residence may be the tax_home if the principal_place_of_business is temporary rather than indefinite 358_us_59 the reason for not shifting the taxpayer's tax_home to the temporary place of employment is to mitigate the burden of the taxpayer who because of the exigencies of his trade_or_business must maintain two places of abode 49_tc_557 a place of business is a temporary place of business if the employment is such that termination within a short_period could be foreseen 13_tc_129 conversely employment is indefinite substantial or indeterminate if its termination cannot be foreseen within a fixed or reasonably short_period of time 54_tc_355 affd 438_f2d_1216 6th cir if employment which is temporary at its inception becomes substantial indefinite or indeterminate in duration the situs of the tax_home is the location of the taxpayer's employmentdollar_figure kroll v commissioner supra employment may change reasonable to expect people to move to another location for a the purpose of this rule is clear it is not continued from temporary to indefinite due to changed circumstances or simply the passage of time 66_tc_467 whether employment is temporary or indefinite is a question of fact peurifoy v commissioner supra pincite no single element is determinative of the ultimate factual issue of temporariness norwood v commissioner supra pincite the court_of_appeals for the ninth circuit to which this case is appealable has construed the temporary versus indefinite distinction as follows an employee might be said to change his tax_home if there is a reasonable probability known to him that he may be employed for a long period of time at his new station what constitutes a long period of time varies with circumstances surrounding each case if such be the case it is reasonable to expect him to move his permanent abode to his new station and thus avoid the double burden that the congress intended to mitigate 283_f2d_491 9th cir revg 32_tc_1368 we conclude herein that petitioner has failed to establish that she was away from home while living in victorville during this record is devoid of evidence to establish that petitioner had a business connection with catheys valley initially continued temporary job 671_f2d_1059 7th cir the exigencies of temporary employment may require the taxpayer to incur more substantial costs than might be incurred in employment of indefinite duration 438_f2d_905 2d cir a deduction for these expenses eases the burden on taxpayers who must bear the expenses of living on the road while maintaining a personal_residence id pincite 67_tc_824 petitioner and her husband resided in the victorville area at boron they moved to catheys valley but there is no evidence of any business_purpose for such move and we may therefore assume that the purpose for the move was personal nevertheless with few exceptions petitioner continued to accept employment in the southern california area with most jobs being near victorville or further from catheys valley than from victorville eg octillo california needles california laughlin nevada the parties stipulated that each job petitioner accepted was for a short term and that petitioner had no anticipation of further employment by fontana we recognize that road or other construction or repair projects are commonly of limited duration but if the employer is successful and has many projects highly regarded skilled employees will continue to be employed it is in this context that we understand the parties' stipulations as to petitioner's expectation of future work once a project was completed fontana was in the road construction business and petitioner was highly regarded by fontana the relationship between them was a continuing one subject only to the availability of projects requiring her skills fontana's principal_place_of_business and most of its operations were in the southern california area its headquarters were in fontana california near san bernardino petitioner's only employer from through all of was fontana or its sister corporation vernon while petitioner did work in anaheim for a short_period she spent a majority of taxable_year in victorville we find that petitioner's principal_place_of_business in was victorville california however because she lacked any business ties to catheys valley she was not away from home when she was living and working in the victorville area see 55_tc_783 petitioner maintains that her employment with fontana in the victorville area was temporary because she intended to remain in the area for a short_period of time in addition petitioner contends that she worked at a series of temporary jobs always returned to catheys valley whenever possible and had maintained a residence in catheys valley since however because she has failed to show that she had any business prospects or ties in catheys valley her work in victorville did not take her away from home for purposes of sec_162 petitioner's ownership of a residence in catheys valley is not enough to justify a decision in petitioner's favor to do so would place petitioner's home where her heart lies and render sec_162 a vehicle by which to deduct the full spectrum of one's personal and living_expenses see 67_tc_824 petitioner's decision to retain her residence in catheys valley while employed in the victorville area was a personal decision therefore we conclude that petitioner is not entitled to deduct expenses_incurred while living and working in the victorville area including expenses for travel back and forth to catheys valleydollar_figure because we have concluded that petitioner was not away from home during we need not address respondent's alternative argument that expenses_incurred by petitioner for travel between victorville and catheys valley were not reasonable decision will be entered under rule while respondent has conceded that if victorville i sec_12 petitioner's tax_home her employment in the anaheim area was temporary the record contains insufficient evidence to identify any amount of travel expense actually incurred in connection with such employment other than petitioner's driving the 73-mile round trip almost daily between jan and june accordingly we allow petitioner a mileage deduction based upon miles for days per week for weeks
